Case 19-32857-hdh11 Doc 94 Filed 08/26/19                      Entered 08/26/19 19:58:13             Page 1 of 3



O’MELVENY & MYERS LLP
Evan M. Jones
400 South Hope Street, 18th Floor
Los Angeles, CA 90071-2899
Telephone: (213) 430-6000
Facsimile: (213) 430-6407
E-mail: ejones@omm.com

Daniel L. Cantor
Gary Svirsky
Seven Times Square
New York, New York 10036
Telephone: (212) 326-2000
Facsimile: (212) 326-2061
E-mail: dcantor@omm.com
         gsvirsky@omm.com

Attorneys for UBS AG, London Branch



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                             Chapter 11

HVI Cat Canyon, Inc.,                                              Case No. 19-12417 (MEW)
        Debtor.                                                    Re: ECF No. 26


     LIMITED OBJECTION OF UBS AG, LONDON BRANCH TO APPLICATION TO
           EMPLOY WELTMAN & MOSKOWITZ, LLP AS COUNSEL TO
    DEBTOR AND DEBTOR-IN-POSSESSION NUNC PRO TUNC TO PETITION DATE


         UBS AG, London Branch (“UBS”) objects to the application of HVI Cat Canyon, Inc.

(the “Debtor”) to employ Weltman & Moskowitz LLP as bankruptcy counsel. See Application

to Employ Weltman & Moskowitz, LLP as Counsel to Debtor and Debtor-In-Possession Nunc

Pro Tunc to Petition Date [Docket No. 26] (the “Application”).1


1
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
Case 19-32857-hdh11 Doc 94 Filed 08/26/19            Entered 08/26/19 19:58:13       Page 2 of 3



       UBS does not generally object to the Application or the Debtor’s retention of Weltman &

Moskowitz, LLP as bankruptcy counsel. However, the lack of an express limitation in the order

granting the Application that provides the Debtor cannot use UBS’s cash collateral to pay

professional fees unless otherwise authorized by the Court invites potential disputes concerning

the source of compensation for the Debtor’s counsel. When UBS raised this issue with the

Debtor’s counsel, they acknowledged that the Debtor could not use UBS’s cash collateral to pay

professional fees unless authorized by the Court. But UBS understands they would not agree to

add a straightforward provision to the order granting the Application to make that clear that was

suggested by UBS.

       There is no dispute that the Debtor cannot use UBS’s cash collateral to pay professional

fees and expenses unless UBS consents to the payments or they are authorized under an order

entered by the Court. Making that clear in the order granting the Application will help avoid any

possible confusion or inconsistency regarding the Debtor’s use of cash collateral to compensate

its professionals. Consequently, UBS respectfully requests that the order granting the

Application include a provision that prohibits the Debtor from paying the fees and expenses of

its bankruptcy counsel from UBS’s cash collateral unless the Court has entered an order that

specifically authorizes the Debtor’s use of cash collateral for such purposes.




                                                 2
Case 19-32857-hdh11 Doc 94 Filed 08/26/19   Entered 08/26/19 19:58:13       Page 3 of 3



Dated: August 28, 2019                  Respectfully submitted,
       New York, New York
                                        /s/ Evan M. Jones
                                        O’MELVENY & MYERS LLP
                                        Evan M. Jones
                                        400 South Hope Street, 18th Floor
                                        Los Angeles, CA 90071-2899
                                        Telephone: (213) 430-6000
                                        Facsimile: (213) 430-6407
                                        E-mail: ejones@omm.com

                                        Daniel L. Cantor
                                        Gary Svirsky
                                        Seven Times Square
                                        New York, New York 10036
                                        Telephone: (212) 326-2000
                                        Facsimile: (212) 326-2061
                                        E-mail: dcantor@omm.com
                                                 gsvirsky@omm.com

                                        Attorney for UBS AG, London Branch




                                       3
